1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                   ***

9     JUSTIN MUNCY                                           Case No. 2:19-cv-00684-JAD-CWH

10                                          Plaintiff,               ORDER
             v.
11
      BRIAN WILLIAMS, et al.,
12
                                       Defendants.
13

14

15   I.     DISCUSSION

16          Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

17   (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has

18   filed an application to proceed in forma pauperis. (ECF No. 1, 1-1).

19          Plaintiff’s application to proceed in forma pauperis is incomplete. Pursuant to 28

20   U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

21   proceed in forma pauperis and attach both an inmate account statement for the past six

22   months and a properly executed financial certificate. Plaintiff has not submitted an inmate

23   account statement. (See ECF No. 1). Therefore, the in forma pauperis application is

24   denied without prejudice. The Court will retain Plaintiff’s civil rights complaint (ECF No.

25   1-1), but will not file it until the matter of the payment of the filing fee is resolved. Plaintiff

26   will be granted an opportunity to cure the deficiencies of his application to proceed in

27   forma pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff

28
                                                         1
1
     chooses to file a new application to proceed in forma pauperis he must file a fully complete
2
     application to proceed in forma pauperis with all the required financial documents.
3
     II.    CONCLUSION
4
            For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed
5
     in forma pauperis (ECF No. 1) is DENIED without prejudice to file a new application.
6
            IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
7
     approved form application to proceed in forma pauperis by a prisoner, as well as the
8
     document entitled information and instructions for filing an in forma pauperis application.
9
            IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
10
     Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
11
     the correct form with both an inmate account statement for the past six months and a
12
     properly executed financial certificate in compliance with 28 U.S.C. § 1915(a); or (2) pay
13
     the full $400 fee for filing a civil action (which includes the $350 filing fee and the $50
14
     administrative fee).
15
            IT IS FURTHER ORDERED that failure to comply with this order will result in a
16
     recommendation that the case be dismissed without prejudice.
17
            IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
18
     (ECF No. 1-1), but shall not file it at this time.
19

20          DATED: April 25, 2019

21

22                                                UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28
                                                     2
